                     IN THE UNITED STATES DISTRICT COURT 
                        FOR THE DISTRICT OF NEW MEXICO 
 
PRESTIGE OILFIELD SERVICES, LLC, 
 
     Plaintiff,                                                    
 
v.                                             Civ. No. 18‐1173 GBW/GJF 
 
DEVON ENERGY PRODUCTION  
COMPANY, L.P., 
 
     Defendant. 
 
                       
              ORDER GRANTING MOTION TO TRANSFER VENUE 
 
     THIS MATTER comes before the Court on Defendant’s Opposed Motion to 

Transfer Venue to the Western District of Oklahoma.  Doc. 5.  Having reviewed the 

Motion, the attendant briefing (docs. 10, 15), and all applicable law, the Court hereby 

GRANTS Defendant’s Motion for the reasons detailed below. 


   I.      Background 

        This case arises out of a contract (hereinafter, “the Agreement”) between Plaintiff 

Prestige Oilfield Services, LLC (“Prestige”) and Defendant Devon Energy Production 

Company, L.P. (“Devon”).  See doc. 1‐1 at 1–2.  Prestige acted as a contractor, providing 

Devon with certain services and materials including salt water removal, disposal 

services, and equipment.  See doc. 5 at 2.   
             The parties are in agreement as to virtually all facts relevant for purposes of the 

instant Motion.  See doc. 10 at 2 (“Prestige agrees with the majority of the factual 

statements set forth by Devon.”).  Prestige and Devon entered into the Agreement on 

October 12, 2012.  Doc. 5 at 2.  Their dispute arises out of services and materials 

provided pursuant to the Agreement.  Id.  Specifically, Devon refused to pay Prestige 

for its services and materials after uncovering alleged irregularities and errors in 

Prestige’s invoices.  See doc. 1‐1 at 2; doc. 5 at 1.  Prestige responded by recording liens 

against Devon’s properties that were benefited by its services and materials.  Doc. 1‐1 at 

2.  

             Prestige filed suit in the Fifth Judicial District of New Mexico on November 12, 

2018.  Devon removed the case to this Court on December 13, 2018, asserting diversity 

jurisdiction pursuant to 28 U.S.C. § 1332.  Doc. 1.  Devon then filed the instant Motion to 

Transfer Venue on December 14, 2018.  Doc. 5.  Devon urges the Court to transfer the 

case to the Western District of Oklahoma based on the forum‐selection clause contained 

in the Agreement.  See id. at 3.  Prestige does not deny the existence or enforceability of 

the forum‐selection clause, but argues that the forum‐selection clause is limited in scope 

and does not apply to the parties’ disagreement.  See generally doc. 10.   


       II.      Legal Standard 

             The Supreme Court has held that “a forum‐selection clause may be enforced by a 

motion to transfer under § 1404(a).”  Atlantic Marine Constr. Co. v. United States Dist. 

                                                   2 
Court, 571 U.S. 49, 52 (2013).  Section 1404(a), the federal change of venue statute, 

permits a district court to “transfer any civil action to another district or division where 

it might have been brought or to any district or division to which all parties have 

consented.”  28 U.S.C. § 1404(a).   

          Where a valid forum‐selection clause exists, the § 1404(a) motion should be 

denied only under “extraordinary circumstances,” and the plaintiff bears the burden of 

demonstrating that such circumstances exist.  Atlantic Marine, 571 U.S. at 62, 64.  The 

parties’ private interests carry no weight in the analysis, so the district court “may 

consider arguments about public‐interest factors only.”  Id. at 63–64.  “[A] proper 

application of § 1404(a) requires that a forum‐selection clause be ‘given controlling 

weight in all but the most exceptional cases.’”  Id. at 59–60 (quoting Stewart Organization, 

Inc. v. Ricoh Corp., 487 U.S. 22, 33 (1988) (Kennedy, J., concurring)).   


   III.        Analysis 

          I.      Choice of Law 

          As a preliminary matter, the parties disagree about what law the Court should 

apply to interpret the forum‐selection clause.  See Presidential Hospital, LLC v. Wyndham 

Hotel Grp., LLC, F. Supp. 1179, 1211 (D.N.M. 2018) (noting the distinction between 

enforceability of forum‐selection clauses, which is determined by federal law, and 

interpretation of forum‐selection clauses, which is an area of some confusion).  Plaintiff 

urges the Court to apply Oklahoma state law to interpret the clause (doc. 10 at 5), while 

                                               3 
Defendant argues that interpretation of the Agreement is governed by federal common 

law (doc. 15 at 5). 

       A federal court sitting in diversity applies state substantive law and federal 

procedural law.  See Erie R.R. v. Tompkins, 304 U.S. 64 (1938).  Whether forum‐selection 

clauses are considered substantive or procedural for Erie purposes is a “daunting 

question” that the Tenth Circuit has so far declined to answer.  Excell, Inc. v. Sterling 

Boiler & Mech., 106 F.3d 318, 321 (10th Cir. 1997) (quoting Lambert v. Kysar, 983 F.2d 1110, 

1116 (1st Cir. 1993)).  Instead, the Tenth Circuit has regularly found that there is no need 

to decide the Erie question because both federal and state law lead to the same outcome.  

See id. at 320 (“Because we believe there are no material discrepancies between 

Colorado law and federal common law on these matters…we find it unnecessary to 

decide the issue.”) (internal citations omitted); Presidential Hospital, 333 F. Supp. at 1211 

(describing the Tenth Circuit’s avoidance of this issue).   

       For two reasons, it is ultimately unnecessary to determine whether the forum‐

selection clause in the Agreement is substantive or procedural.  First, this Court finds 

that the Agreement’s choice‐of‐law provision should be enforced in any event, meaning 

that Oklahoma law applies.  Second, the contract principles that determine the 

resolution of this Motion are not materially different whether one applies federal 

common law, New Mexico law, or Oklahoma law.  

       The Agreement contains the following choice‐of‐law provision:  


                                              4 
       In the event General Maritime Law of the United States is determined by a court 
       of competent jurisdiction to be inapplicable,1 and except as otherwise provided 
       under the Articles “Independent Contractor,” “Insurance,” and “Indemnity and 
       Defense” herein, the laws of the State of Oklahoma govern the interpretation of 
       this Agreement and the rights of the parties under this Agreement and any 
       amendments hereto. 
        
Doc. 5‐1 at 10, § 12(B).  Defendant’s Motion thus presents “a layered choice‐of‐law 

question: what law governs the interpretation of a forum selection clause in a written 

agreement when that agreement also contains a choice‐of‐law clause?”  Collins v. Mary 

Kay, Inc., 874 F.3d 176, 179 (3d Cir. 2017).  As in Collins, interpretation of the forum‐

selection clause in the instant case is complicated by the fact that Plaintiff challenges the 

scope, not the enforceability, of the forum‐selection clause.  See id. at 181.  In other 

words, Plaintiff argues that the forum‐selection clause may well be valid and 

enforceable—but it is not applicable to the claims in this suit.  See doc. 10 at 2.  It 

therefore falls to this Court to interpret the broader Agreement, in order to determine 

whether the forum‐selection clause applies to claims brought under the entire contract 

or only to claims under a particular section. 

        Given the involved nature of the contract interpretation required in this case, and 

the absence of clear Tenth Circuit guidance, the Court adopts the Third Circuit’s 

approach in Collins and applies the parties’ choice of law to interpret the Agreement, 

including the forum‐selection clause.  This approach comports with the general rule 



1 Neither party has argued that General Maritime Law applies to the current dispute, nor does this Court 
find that General Maritime Law should apply to this billing‐ and lien‐related action. 

                                                    5 
that “[i]ssues of contract interpretation are considered quintessentially substantive, 

rather than procedural, under Erie.”  Collins, 874 F.3d at 182 (internal quotations and 

citation omitted).  Notably, the Tenth Circuit has also honored the parties’ choice‐of‐law 

provision when interpreting a forum‐selection clause in an international contract.  

Yavuz v. 61 MM, Ltd., 465 F.3d 418, 428 (10th Cir. 2006).  The holding in Yavuz was 

explicitly limited to the international context: 

         A forum‐selection clause is part of the contract.  We see no particular reason, at 
         least in the international context, why a forum‐selection clause, among the 
         multitude of provisions in a contract, should be singled out as a provision not to 
         be interpreted in accordance with the law chosen by the contracting parties. 
          
Id. (citing Restatement (Second) of Conflict of Laws § 204(a)) (emphasis added).  

However, many of the rationales cited by the court are equally applicable to the case at 

hand.  The Yavuz court noted at the outset that “when a court interprets a contract, as a 

general matter it applies the law that the parties selected in their contract.”  Id. at 427 

(citing Restatement (Second) of Conflict of Laws § 187).  Other relevant considerations 

included the freedom of sophisticated, commercial parties to negotiate their own terms 

and the value of predictability in choice of law and forum.  See id. at 428–30.  Following 

a review of Supreme Court precedent, the Tenth Circuit concluded that 

       respect for the parties’ autonomy and the demands of predictability in 
       international transactions require courts to give effect to the meaning of the 
       forum‐selection clause under the chosen law, at least absent special 
       circumstances….  [W]e now hold that under federal law the courts should 
       ordinarily honor an international commercial agreement’s forum‐selection 
       provision as construed under the law specified in the agreement’s choice‐of‐law 
       provision. 

                                               6 
 
Id. at 430 (emphasis in original).  

        Prestige and Devon are both sophisticated parties, and the Agreement in dispute 

is a commercial agreement.  In addition, the nature of the parties’ disagreement over the 

scope of the forum‐selection clause compels construction not only of the forum‐

selection clause itself, but of its relationship the Agreement as a whole.  This endeavor is 

more properly—and more commonly—undertaken pursuant to substantive state law.  

Finally, neither party has argued that the choice‐of‐law provision is unenforceable 

under New Mexico law.2  For these reasons, the Court finds that the choice‐of‐law 

provision contained in the Agreement should be enforced, and Oklahoma law controls 

interpretation of the contract including the forum selection clause. 

        In any event, the resolution of this Motion is governed by general principles of 

contract interpretation.  Neither party has cited to cases suggesting that these principles 

are inapplicable, or applied differently, under the choice of law they respectively 

champion—Oklahoma or federal common law.3  Thus, even if the choice‐of‐Oklahoma‐

law provision did not apply, application of these general principles would mandate the 

same result. 


2 Nor is the Court aware of any reason that the choice‐of‐law provision would be considered 
unconscionable or otherwise unenforceable under New Mexico law.  See United Wholesale Liquor Co. v. 
Brown‐Forman Distillers Corp., 108 N.M. 467, 470 (1989) (enforcing contractual choice‐of‐law provision and 
applying Kentucky law); Flemma v. Halliburton Energy Servs., 303 P.3d 814, 820 (N.M. 2013) (“New 
Mexico…has a strong public policy of freedom to contract that requires enforcement of contracts unless 
they clearly contravene some law or rule of public morals.”).   
3
  Similarly, these general principles would apply under New Mexico law. 

                                                    7 
       II.     Scope of Forum‐Selection Clause 

       The parties’ only real disagreement regarding the Motion before the Court is a 

narrow one: namely, whether the forum‐selection clause in the Agreement applies to 

the claims raised in the Complaint.  Plaintiff does not argue that the forum‐selection 

clause is invalid, contrary to public policy, or unenforceable in any other respect.  See 

generally doc. 10.  Instead, Plaintiff argues only that the forum‐selection clause contained 

in the Agreement does not apply to the contract generally, and therefore does not apply 

to the parties’ dispute.  

       The forum‐selection clause appears in Section 9, under the heading 

“Indemnification and Defense.”  It is the final item of the section and reads:  

       Contractor agrees that exclusive venue for the resolution of any dispute with 
       Company hereunder is the federal and state courts located in Oklahoma County, 
       Oklahoma.  Contractor waives any right to bring an action hereunder in another 
       state, parish, county, or country. 
 
Doc. 5‐1 at 10 (capitalization omitted).  Plaintiff contends that this forum‐selection 

clause applies only to claims brought under Section 9, i.e., claims having to do with 

indemnification and defense.  See doc. 10 at 3.  Defendant argues that the clause, despite 

its placement in Section 9, was intended to apply to claims under the entire Agreement.  

See doc. 15 at 7–10.  Though the placement of the forum‐selection clause gives rise to 

some doubts about its scope, the Court is ultimately persuaded by Defendant’s 

argument that the term “hereunder,” as used in the forum‐selection clause, means 

“under the Agreement.”  See id.   

                                              8 
        “A contract must be so interpreted as to give effect to the mutual intention of the 

parties, as it existed at the time of contracting, so far as the same is ascertainable and 

lawful.”  Scungio v. Scungio, 291 P.3d 616, 622 (Okla. 2012) (quoting Okla. Stat. tit. 15, §  

152 (2011)).  “That intent is to be ‘ascertained from the four corners of the contract,4 and 

where the language is ambiguous, it will be interpreted in a fair and reasonable sense.’” 

Id. (quoting Oklahoma Oncology & Hematology, P.C. v. U.S. Oncology, Inc., 160 P.3d 936, 

946 (Okla. 2007)).  “The construction of an ambiguous contract is a question of law for 

the court where the ambiguity can be clarified by reference to other parts of the 

contract, or where the ambiguity arises by reason of the language used and not because 

of extrinsic facts.”  Id. (quoting Paclawski v. Bristol Laboratories, Inc., 425 P.2d 452, 456 

(Okla. 1967)).  When searching for the intent of the parties, “[w]ords used in one sense 

in one part of a contract are deemed to have been used in the same sense in another part 

of the same instrument, where the context does not indicate otherwise.”  Barnes v. 

Townley, 448 P.2d 468, 471 (Okla. 1968) (citations omitted).  This canon is a well‐settled 

rule of construction applied across jurisdictions including federal courts and under 

New Mexico law.  See United States v. Keach, 480 F.2d 1274, 1284 (10th Cir. 1973) (“It is a 

well‐settled rule of construction that where a word is used in one part of a document, 



4
 Despite professing a limitation to the “four corners,” the Scungio court stated that “[i]n addition, ‘a 
contract may be explained by reference to the circumstances under which it was made, and the matter to 
which it relates.’” Scungio v. Scungio, 291 P.3d 616, 622 (Okla. 2012) (quoting Okla. Stat. tit. 15, § 163 
(2011)).  This Court need not parse this possible inconsistency because the parties do not rely on any 
circumstances outside the text of the document. 

                                                     9 
the same word used later has the same meaning, unless the context clearly shows the 

contrary.”); Angel Fire Resort Operations, L.L.C. v. Corda, 138 N.M. 50, 54 (N.M. Ct. App. 

2005) (quoting McLane & McLane v. Prudential Ins. Co., 735 F.2d 1194, 1195 (9th Cir. 

1984)) (“we may presume that words have the same meaning throughout the contract”); 

Chesapeake Energy Corp. v. Bank of N.Y. Mellon Trust Co., N.A., 773 F.3d 110, 116 (2d Cir. 

2014) (rejecting contract interpretation that would “cause[] the term to mean different 

things in different instances of its appearance”); Thompson v. Amoco Oil Co., 903 F.2d 

1118, 1121 (7th Cir. 1990) (internal quotation and citation omitted) (“unless a contrary 

intent is evident, words used in one sense in one part of a contract are deemed of like 

significance in another part”); Midland Valley R.R. Co. v. Railway Express Agency, 105 F.2d 

201, 203 (10th Cir. 1939) (citations omitted) (“It is an inveterate rule in the construction 

of a written instrument that ordinarily the same word occurring more than once is to be 

given the same meaning unless the context indicates that it was used in a different 

sense.”).  

        The Court agrees with Defendant that, where the term “hereunder” is used in 

other parts of the Agreement, it clearly refers to the entire contract.  See doc. 15 at 2–4 n.1 

(Defendant’s compiled list of all uses of “hereunder” in the Agreement).5  For instance, 

in Section 8 (“Insurance”), the Agreement reads: “In the event Contractor or its insurer 



5 Page 6 appears to be missing from the attached exhibit (doc. 5‐1, the Agreement) to Defendant’s Motion.  
However, the Court relies upon Defendant’s good faith recital (and the lack of any dispute by Plaintiff) of 
any clauses appearing on the missing page.   

                                                    10 
fails to perform any of its obligations hereunder, relating to insurance or otherwise…”  Doc. 

5‐1 at 7 (emphasis added).  The subsequent qualifier makes it clear that “hereunder” is 

used to mean “under the Agreement,” not merely “under this section.”  This definition 

is consistent with the other uses of “hereunder,” all of which make more sense if 

“hereunder” refers to the entire contract.  See doc. 15 at 2–4 n.1.  Moreover, the language 

of the Agreement appears to switch interchangeably between the phrases “obligations 

under this Agreement” (e.g., doc. 5‐1 at 5 in E(3), E(4)) and “obligations hereunder” (e.g., 

id. at 7 in C(6)), strongly suggesting that they have the same meaning.  Having 

concluded that “hereunder” means “under the Agreement” throughout the rest of the 

Agreement, the “same meaning” canon indicates that “hereunder” means “under the 

Agreement” in the forum selection clause unless the “context … indicate[s] otherwise.”  

Barnes, 448 P.2d at 471.     

       Plaintiff contends that the context does indicate otherwise.  Specifically, it argues 

that, taken in context, the forum‐selection clause “was clearly written to apply to claims 

brought by one party or the other, arising out of the defense and indemnification 

provisions of Section 9” because every other clause in Section 9 relates solely to Section 

9.  See doc. 10 at 3.  Therefore, Plaintiff asserts that “hereunder” in Section 9 means 

“under this section.”  Perhaps the strongest evidence in support of Plaintiff’s 

interpretation is the placement of the forum‐selection clause under the heading “9. 

Indemnification and Defense.”  Doc. 5‐1 at 7‐10.  However, as Plaintiff admits, the 


                                              11 
contract precludes the use of that fact for interpretive purposes.  As Section 11 makes 

clear: “Provisions of this Agreement have been labeled for the convenience of the 

parties and such headings are not to be utilized for such purpose of construing the 

meaning of any provision of this agreement.”  Id. at 10.  Therefore, Plaintiff’s contextual 

argument can relate only to the other content of Section 9, and not to its heading 

(“Indemnification and Defense”).  See doc. 10 at 6.  Indeed, it does appear that the other 

clauses in Section 9 relate generally to indemnification and defense.  However, the term 

“hereunder” appears in three places in Section 9—once in the forum selection clause 

and in two other clauses.  In those other clauses, its meaning is clearly “under the 

Agreement,” not “under this section.”  See doc. 5‐1 at 8.  The clause at Section 9(B)(1)(h) 

reads:  

        Any claim for damages or loss as a result of discrimination or harassment by 
        personnel furnished by Contractor Group or any of their suppliers, arising out of 
        or in connection with any work performed or to be performed by Contractor hereunder, 
        as well as any such claims arising out of or in connection with the presence of 
        personnel furnished by Contractor Group or any of their suppliers. 
         
Id.  Similarly, the clause at Section 9(B)(2)(h) reads: 

        Any claim for damages or loss as a result of discrimination or harassment by 
        personnel furnished by Company, arising out of or in connection with any work 
        performed or to be performed by Contractor hereunder, as well as any such claims 
        arising out of or in connection with the presence of personnel furnished by 
        Company. 
         
Id.  As Defendant points out, replacing “hereunder” in these clauses with “under this 

section” would be illogical, as no work is to be performed by Contractor specifically 


                                             12 
under Section 9.  See doc. 15 at 10.  Thus, even considering the context of Section 9, it 

appears that the parties’ intended meaning for “hereunder” in the forum selection 

clause was “under this Agreement.” 

       The Court is not dissuaded from this conclusion by Plaintiff’s argument that the 

choice‐of‐law provision in Section 12 (“Applicable Law”) “shows that Devon knew how 

to make a clause applicable to the entire Contract if it intended to do so.”  Doc. 10 at 4.  

It is certainly true that the choice‐of‐law provision is contained within its own section 

and uses the phrase “under this Agreement” instead of the less explicit “hereunder.”  

See doc. 5‐1 at 10.  The placement of the forum‐selection clause in Section 9 is obviously a 

sub‐optimal drafting choice, and Plaintiff’s argument that Defendant knew how to draft 

more precisely carries some weight.  However, as noted above, the contract often uses 

“hereunder” and “under this Agreement” interchangeably.  This reality undermines a 

heavy reliance upon the particular language in Section 12.  In light of the meaning of 

“hereunder” elsewhere in the Agreement and within Section 9—a somewhat more 

specific contextual clue—and the Section 11 clause stating that headers should not be 

used to construe meaning, the Court is persuaded that the forum‐selection clause was 

intended to apply to claims brought under the entire Agreement, not just to claims 

relating to Section 9.   

       Nor does this construction offend the Oklahoma statutory rule that contract 

terms should be interpreted according to their “ordinary and popular” meaning.  See 15 


                                              13 
Okl. St. § 160.  According to Oxford Dictionaries, which “focuses on current language 

and practical usage,” the primary definition of “hereunder” is: “As provided for under 

the terms of this document.”6  This plain meaning definition comports better with 

Defendant’s construction.  Similarly, Black’s Law Dictionary defines “hereunder” as 

either “1. Later in this document” or “2. In accordance with this document.”  Black’s 

Law Dictionary 796 (9th ed. 2009).  This definition again supports Defendant’s 

interpretation.  Concededly, an alternate meaning of the word “hereunder” is “Under 

this title, heading, etc.”7  While this definition supports Plaintiff’s preferred 

interpretation, it at best makes the “plain meaning” approach inconclusive and certainly 

does not overcome the result from the well‐established “same meaning” canon.   

        Finally, Plaintiff invokes the principle of contra proferentem: where two 

constructions are reasonable, the contract should be interpreted against the drafter.  See 

doc. 10 at 6.  “[I]n Oklahoma the rule of contra proferentem applies only as a matter of last 

resort, once the other common‐law principles of construction…are applied.”  MCC 

Mgmt. of Naples, Inc. v. Int’l Bancshares Corp., 468 F. App’x 816, 822 (10th Cir. 2012) 

(citing Okla. Stat. tit. 15, § 170).  See also Byron C. Keeling, In the New Era of Oil and Gas 




6 Hereunder Definition, Oxford Dictionaries Online, available at 
https://en.oxforddictionaries.com/definition/hereunder (last visited Feb. 5, 2019).  The secondary meaning 
is “Further on in a document,” a definition for which neither party has argued.  Indeed, the forum‐
selection clause appears at the end of Section 9. 
7 Hereunder Definition, Oxford English Dictionary Online, available at 

http://www.oed.com/view/Entry/86209?redirectedFrom=hereunder& (last visited Feb. 5, 2019).  This is 
the third listed definition.  

                                                    14 
Royalty Accounting: Drafting a Royalty Clause that Actually Says What the Parties Intend It to 

Mean, 69 Baylor L. Rev. 516, 561 n.224 (2017) (citations omitted) (“The contra 

proferentem doctrine historically applies only as a matter of last resort—i.e., when a 

contract is ambiguous and other rules of contract interpretation are insufficient to 

permit a court to determine the parties’ contractual intent.”).  In this case, the apparent 

ambiguity of the term “hereunder” can be resolved by reference to the rest of the 

contract and other rules of contract interpretation.  There is therefore no need to reach 

the “last resort” of applying contra proferentem, nor does that canon of construction 

outweigh the countervailing principle that “the court should, as far as possible, place 

itself in the position of the parties when the contract was made, and to the extent that 

their mutual intention is ascertainable and lawful, give effect thereto.”  King‐Stevenson 

Gas & Oil Co. v. Texam Oil, 466 P.2d 950, 954 (Okla. 1970) (citation omitted).  Given the 

consistent meaning of the term “hereunder” throughout the rest of the Agreement, the 

parties’ intention to apply the forum‐selection clause to claims arising under the entire 

Agreement is ascertainable by reference to other canons of construction.  

       In addition, although neither the parties’ briefing nor the Court’s independent 

investigation has uncovered an Oklahoma state court case addressing this issue, “the 

contra proferentem doctrine generally does not apply in favor of sophisticated parties.”  

Keeling, supra p. 14, at 561 n.224.  Many courts have expressed doubts about the 

application of contra proferentem to contracts between sophisticated parties.  See, e.g., 


                                              15 
Payless Shoesource, Inc. v. Travelers Cos., Inc., 585 F.3d 1366, 1372 (10th Cir. 2009) (internal 

citations and quotations omitted) (“The sensibility of the contra proferentem canon of 

construction…rests in large measure on an assumption of unequal bargaining strength 

between the seller and purchaser, supposing as it does the prototypical case of a large 

insurance company essentially dictating its terms in an adhesion contract to individuals 

with little bargaining power.”); Terra Int’l v. Mississippi Chem. Corp., 119 F.3d 688, 692 

(8th Cir. 1997) (citation omitted) (“We decline to apply the doctrine of contra proferentem 

to this case due to the relatively equal bargaining strengths of both parties and the fact 

that Terra was represented by sophisticated legal counsel during the formation of the 

license agreement.”); Oxford Realty Group Cedar v. Travelers Excess & Surplus Lines Co., 

229 N.J. 196, 208 (2017) (internal quotation and citation omitted) (“Contra proferentem is a 

consumer‐protective doctrine only available in situations where the parties have 

unequal bargaining power.”); Catlin Specialty Ins. Co. v. QA3 Fin. Corp., 36 F. Supp. 3d 

336, 342 (S.D.N.Y. 2014) (citations omitted) (“Contra proferentem does not apply where 

contracts are negotiated by sophisticated parties of equal bargaining power.”).  Both 

Prestige and Devon are sophisticated commercial entities of presumably equal 

bargaining power, and it is therefore highly uncertain that the doctrine of contra 

proferentem would apply to them even if the ambiguity could not be resolved by use of 

other contract principles.      

       Lastly, Section 20 of the Agreement contains the following provision: 


                                               16 
          The parties declare that they have contributed to the drafting of this Agreement 
          or have had it reviewed by their counsel before signing it.  It is expressly agreed 
          that this Agreement will not be construed against any party on the basis of who 
          drafted this Agreement or who supplied the form of Agreement.   
 
Doc. 5‐1 at 12.  Although, once again, the Court is not aware of any Oklahoma case law 

directly on point, this very explicit attempt by two sophisticated parties to contract out 

of the default contra proferentem rule certainly weighs against its application.   


    IV.        Conclusion 

          For the foregoing reasons, the Court finds that the term “hereunder” as used in 

the forum‐selection clause means “under the Agreement” rather than “under this 

section.”  Therefore, the forum‐selection clause applies to disputes under the entire 

contract. 

          Having settled the question of scope, and because neither party has argued that 

the forum‐selection is unenforceable, the Court hereby GRANTS Defendant’s Opposed 

Motion to Transfer Venue to the Western District of Oklahoma (doc. 5) and TRANSFERS 

Plaintiff’s claims to the United States District Court for the Western District of 

Oklahoma. 

 

                                        
                                                             _____________________________________ 
                                                          GREGORY B. WORMUTH 
                                                          UNITED STATES MAGISTRATE JUDGE 
                                                          Presiding by Consent 



                                                  17 
